DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 25, 2022 has been entered.
Applicants' arguments, filed June 17, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected of Group I, claims 1-19, without traverse on August 11, 2020. Claims 6, 15, 20-22 have been cancelled by Applicants without prejudice or disclaimer.  


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for certain microbial populations, does not reasonably provide enablement for all microbial populations within the scope of claim 1.  The specification appears to enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to eliminate some microbial populations, but the instant claims recite “eliminating sessile microbial populations”, which indicates that all sessile microbial populations are eliminated upon performing the instantly recited steps.  To the contrary, Applicants results demonstrate that all compositions tested, have microbes remaining after the claimed method is performed (See instant figures). As such, the tested microbial populations do not appear to be eliminated as instantly recited. The inventive subject matter is not commensurate in scope with the present claims. The state of the art is that there remains commercial need for improved use of nanoparticle technologies for biofilm removal from surfaces in water systems (instant specification at [0006]). Applicants claims indicate that the problem has been solved as all microbial populations are removed (see instant claim 1), but Applicants data indicates that microbes remain. Thus, it appears the claims contain subject matter which is not enabled by the present specification.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-4 and 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1 recites “said surface is in contact with a water system or water source, comprising contacting a water system or water source in contact with sessile microbial populations on a surface with a composition…”. It is unclear whether “a water system or water source” recited in line 2 is the same or different from “a water system or water source” recited in line 3. 
Claim 13 recites “wherein the microbial population is a biofilm…”, but depends from claim 1, which recites “a method of eliminating sessile microbial populations on a surface”. There is improper antecedent basis in the claims for the limitation of claim 13, so it is unclear which of the microbial populations of claim 1 is being referred to in claim 13. Clarification is requested. 



Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 7-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. 2015/0018317) in view of Jeong (U.S. 2016/0151724) and Mehregan (provided by Applicants on IDS dated 6/14/2019).
Ji teaches a biocidal composition comprising tetrakis(hydroxymethyl) phosphonium sulfate (a quaternary phosphonium salt) and its use for control of microorganisms in aqueous and water-containing systems such as industrial process water, oil field functional fluid, wastewater, and ballast water ([0003]-[0007] and claims). The addition of tributyl tetradecyl phosphonium chloride to the composition provides a synergistic biocidal effect [0008, 0024]. 
Ji does not teach the addition of alumina nanoparticles. 
Mehregan (provided by Applicants on IDS dated 6/14/2019) teaches that Al2O3 nanopowders are suitable for active control of biofouling, with potent gram positive and gram-negative antibacterial action. The alumina nanoparticles showed antimicrobial activity against antibiotic resistant bacterium (p.71).  Thus, the nanostructures provide potent antimicrobial properties for inhibition of biofilms (p.74). The concentration of the alumina nanoparticles is 5-1000µg/ml (i.e. 5-1000ppm) (Table 1) The minimum inhibitory concentration of silica nanoparticles shows it is effective against a wide range of bacteria, including staphylococcus aureus (Fig.4). Mehregan teaches uses for the silica microparticles include use as an antimicrobial coating, wastewater treatment, and antifouling agent (p.74). 
Megregan does not teach the addition of quaternary phosphonium salt.
Prior to the filing of the present patent application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Ji to include the alumina nanoparticles in order to further sterilize bacteria and inhibit microorganisms. MPEP 2144.06 (I). One of skill in the art combining two compositions which are prior art recognized to treat bacteria in contaminated water would have a reasonable expectation that sessile microbes in the water system would be treated, particularly where the inclusion of tetrakis(hydroxymethyl) phosphonium sulfate and tributyl tetradecyl phosphonium chloride is taught to synergistically treat and remove microbial populations. 

Obviousness Remarks
Applicants argue that biofilms are more resistant to a variety of stresses than their planktonic counterparts, noting that a biofilm matrix may be composed of variety of biopolymers and biofilms and may be up to 3K times more resistant to antibiotics than planktonic cells. Given that biofilms can be challenging to remove and the references relate to problems with planktonic microorganisms, Applicants submit that the obviousness rejection should be withdrawn as there is no reasonable exaction of success for biofilm removal. 
Examiner disagrees. Applicants have provided evidence that biofilms can be more resistant to antibiotics than planktonic cells. However, instant claims 1-4 and 7-12 do not recite or require a biofilm. Regarding claim 13, Examiner reiterates that the cited prior art teaching provides an expectation of synergistic antibiotic action. As such, a skilled artisan would be motivated to use the synergistic combination of antibiotics on biofilms with a reasonable expectation of success. This expectation is supported by the prior art. Mehregan (provided by Applicants on IDS dated 6/14/2019) teaches that Al2O3 nanopowders are suitable for active control of biofouling, with potent gram positive and gram-negative antibacterial action. The alumina nanoparticles showed antimicrobial activity against antibiotic resistant bacterium (p.71) and provide potent antimicrobial properties for inhibition of biofilms (p.74). The instant claims recite the transition phrase “comprising” (claim 1, line 2), so additional non-recited steps are permitted by the claims. See MPEP 2111.03. As such, the claims permit the inclusion of traditional methods for removing biofilms such as scrubbing or pressure washing. Thus, Applicants argument that a skilled artisan would not have a reasonable expectation of success is unpersuasive. 


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612